DOOLING, District
Judge. Petitioner .is the minor son of a native of China, who was admitted into the United States as an accredited official of the Chinese Government. The son accompanied the father to this country as a member of his father’s family, but was denied admission for the reason that he was found to be afflicted with clonorchiasis, a dangerous contagious disease.
The immigration law (Comp. St. 1918, Comp. St. Ann. Supp. 1919, §§' 4289%a_4289J4u) provides for the exclusion of aliens for that reason, but my attention has been called to no other law that does so. The immigration law, however, contains the following provision:
“Provided, further, that nothing in this act shall be construed to apply to accredited officials of foreign governments, nor to their suites, families, or guests.”
This provision could hardly be made broader. “Nothing in the act shall apply to” the named officials, “nor to their suites, families or guests.” And this provision is the last one in section 3 of the act, the only section which excludes because of the existence of a dangerous contagious disease. I see no reason for holding that the act does not mean what it says, or that petitioner is not exempt from its provisions. No particular form of proof of relationship is required by the act, and *397the fact that petitioner is .the son of the official seems to be conceded.
The demurrer will therefore be overruled, and as it is stipulated that in such event the return to the writ can set up nothing new, the petitioner will be discharged.